UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2119


WANDA SIRKO, Individually and as Personal Representative of
the Estate of John Andrews, Deceased,

                Plaintiff - Appellant,

           v.

TOWN COUNCIL OF CENTREVILLE,

                Defendant – Appellee,

     and

DANIEL JAY SAVAGE,

                Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cv-00552-JFM)


Submitted:   May 27, 2011                     Decided:   June 3, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel H. Paavola, PAAVOLA AND PAAVOLA PA, Annapolis, Maryland,
for Appellant.     Steven R. Migdal, BUCK, MIGDAL & MYERS,
CHARTERED, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wanda     Sirko     appeals       the    district          court’s      order

granting     summary    judgment     in     favor    of     the       defendant,      Town

Council of Centreville, on the underlying wrongful death action.

Sirko’s     complaint    alleged     that      the   Town    of       Centreville      was

responsible for the death of her father, who was killed in an

automobile accident by a driver eluding a police chase.                            We have

reviewed the record on appeal as well as the parties’ briefs and

find   no   reversible      error.        Accordingly,          we    affirm   for     the

reasons stated by the district court.                 Sirko v. Town Council of

Centreville, No. 1:09-cv-00552-JFM (D. Md. Sept. 2, 2010).                              We

dispense     with    oral      argument     because       the        facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2